Citation Nr: 1506368	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  07-31 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Avera Heart Hospital of South Dakota on October 10 and 11, 2006.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 administrative decision by the Sioux Falls, South Dakota, Department of Veterans Affairs Medical Center (VAMC), which denied payment of private medical expenses.  The claim was reconsidered and again denied in a December 2006 decision.

In May 2014, the Board remanded the matter for further development, to include obtaining complete private and VA records surrounding the treatment at issue here.  The requested actions have been taken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran is permanently and totally disabled due to service-connected disabilities; his combined evaluation is 70 percent, and he is paid at the 100 percent rate due to individual unemployability.

2.  Treatment at the Avera Heart Hospital of South Dakota on October 10 and 11, 2006, was on an emergency basis, and was not authorized by VA.

3.  Treatment at a VA facility was not reasonably feasible.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at the Avera Heart Hospital of South Dakota on October 10 and 11, 2006, have been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  The Veterans Claims Assistance Act (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), the Court of Appeals for Veterans Claims appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

Regardless, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

To establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728, a claimant must satisfy three conditions.  A failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 11 Vet. App. 45, 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

First, there must be a showing that the care was for a service-connected disability, for a nonservice-connected disability which is aggravated by a service-connected disability, for any disability in the case of a Veteran who is permanently and totally disabled by a service-connected disability, or for any disability in the case of a Veteran participating in a rehabilitation program.  Here, the Veteran has been found to be permanently and totally disabled due to service-connected disabilities.  His service-connected anxiety disorder (50 percent), psoriasis (30 percent); psoriatic arthritis (20 percent), and hypertension (0 percent) combine to a 70 percent evaluation, and VA has found the Veteran to be individually unemployable as of March 15, 2004.  He is therefore paid at the 100 percent rate.  The first criterion is met.

Second, the services must be for a medical emergency, such that delay in seeking treatment would have been hazardous to life or health.  The Veteran initiated treatment at a private facility for sudden onset chest pain on October 2, 2006.  He was transferred via helicopter to Avera Heart Hospital of South Dakota, where his heart rhythm was normalized.  There is no dispute over this initial treatment.  The Veteran was then released from Avera, after making an appointment for an electrophysiology on October 10, 2006.  This is basically a heart catheterization with equipment used to monitor and map the electrical activity and rhythms of the heart. 

On October 6, 2006, the Veteran sought treatment at the VA medical center is Sioux Falls.  At the urging of his representative, he reported to the patient advocate and described his situation, to include his intent to have the upcoming procedure at Avera.  He was informed that planned cardiac procedures are normally done at the Minneapolis, Minnesota, VA facility.  Treatment notes reflect that the Veteran expressed concern because it was his understanding from the private cardiologist that he needed the surgery as soon as possible.  The advocate advised him to speak to his primary care physician about the need for the procedure and the possibility of having it done at VA.

Later that day, he saw his primary care physician at VA; she was able to review the Avera records and treatment plan, and it appears the Veteran did discuss such with her.  She commented that she noted no environmental or social problems that would "interfere with [the] plan of care."  In concluding her note, she stated that the Veteran had "made [the] decision to go for electrophysiology studies at [Avera] Heart Hospital."  

She did not comment on how pressing the need for the procedure was.  The sole evidence regarding whether the procedure could be considered emergent is the Veteran's report that his cardiologist had told him to have it done as soon as possible.  The Veteran is competent to report what a doctor told him.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no basis in the record upon which to question the credibility of this report.  Further, nothing in the record explicitly contradicts the indication that there was some immediate and pressing need to accomplish the invasive study.  The VA doctor appears to have approved the treatment plan, and at least acquiesced to the performance of such at Avera.  The clear indication is therefore that a delay would have been hazardous for the Veteran; his belief in such appears reasonable.  Resolving all reasonable doubt in favor of the Veteran, the board concludes that the second criterion is met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, no VA or other Federal facility could have been feasibly available and seeking prior authorization was not reasonable.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  The sole information on this point is the assertion of the patient advocate that planned cardiac procedures were normally done by VA at the facility in Minneapolis.  Given that the VA doctor who then spoke with the Veteran appears to have okayed the private treatment plan, and appears to have discussed the possibility of VA treatment with the Veteran before he made his "decision" to be treated at Avera, the Board concludes that the VA facility in Minneapolis was not feasibly available to perform the emergent procedure in as timely a manner as Avera.  Also, the Veteran, in informing VA of his intent, seeing the patient advocate, and discussing such with his doctor, did effectively seek authorization, which does not appear to have been considered.  The third criterion is met.

The Board recognizes that the evidence could also indicate that the Veteran weighed two equal treatment possibilities, VA and Avera, and selected the more convenient for him private provider.  Such would mean that a VA facility was reasonably available, and the claim would fail.  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  As there are two equally reasonable readings of the evidence possible, doubt must be resolved in favor of the Veteran.

The criteria having been met, reimbursement for medical expenses incurred as a result of treatment at Avera Heart Hospital of South Dakota on October 10 and 11, 2006, is warranted.


ORDER

Reimbursement for medical expenses incurred as a result of treatment at Avera Heart Hospital of South Dakota on October 10 and 11, 2006, is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


